Citation Nr: 1630309	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  09-40 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 2, 2016, and in excess of 30 percent thereafter for peripheral neuropathy of the right upper extremity.  

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Veteran testified at a Board hearing at the RO before a Veterans Law Judge who is no longer available to participate in the appeal.  A transcript of the hearing has been associated with the record.  In December 2015, the Board asked the Veteran if he desired to have another hearing before another Veterans Law Judge; however, in a January 2016 statement, he declined to have an additional hearing.  

In December 2011, the Board remanded the claims for additional development.  Thereafter, in a May 2014 decision, the Board determined that a disability rating of 20 percent, but no higher, for peripheral neuropathy of the left upper extremity was warranted, and that a disability rating in excess of 10 percent for right upper extremity peripheral neuropathy was not warranted.  In July 2014, the agency of original jurisdiction (AOJ) effectuated the Board's May 2014 order and assigned a 20 percent rating for left upper extremity neuropathy, effective October 19, 2007.

The Veteran subsequently appealed the May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 memorandum decision, the Court vacated such decision to the extent that it denied higher initial ratings for the Veteran's peripheral neuropathy of the bilateral upper extremities and remanded the case to the Board for readjudication consistent with its findings.  

As such, this matter was remanded by the Board in March 2016 for additional development.  While on remand, an April 2016 rating decision awarded a 30 percent disability evaluation for right upper extremity neuropathy, effective April 2, 2016.  

While increased ratings for the Veteran's peripheral neuropathy of the bilateral upper extremities have been awarded throughout the appeal period, as further higher ratings are available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board observes that the Veteran filed a notice of disagreement in June 2014 with respect to a July 2013 decision to deny a claim to reopen service connection for posttraumatic stress disorder.  Although a statement of the case (SOC) has not yet been issued, according to the Veterans Appeals Control and Locator System (VACOLS) the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Court's August 2015 memorandum decision found that the Board erred in its May 2014 decision by considering only the applicability of Diagnostic Code 8515, addressing impairment of the median nerve, and not considering the applicability of Diagnostic Code 8512, addressing impairment of the lower radicular group.  The Court noted that the Veteran has nonservice-connected cervical radiculopathy and left carpal tunnel syndrome, but concluded that, because there was evidence of both radiculopathy and median nerve damage, the Board erred in failing to discuss the relevance of Diagnostic Code 8512.  

The March 2016 Remand directed that a VA examination be obtained in order to determine the current severity of the Veteran's peripheral neuropathy of the upper extremities, and to determine to nature and etiology of his upper extremity radiculopathy.  The examiner was to describe all current neurological symptomatology affecting the upper extremities, and state the medical probabilities that the Veteran's radiculopathy was caused or aggravated by his service-connected diabetes mellitus or diabetic neuropathy.  If the examiner found that the Veteran's radiculopathy was neither caused nor aggravated by a service-connected disability, he or she was to attempt to distinguish the symptoms of the Veteran's service-connected diabetic peripheral neuropathy from the symptoms of radiculopathy.  

The requested examination took place in April 2016.  The examiner appropriately described all current neurological symptomatology affecting the upper extremities.  He further noted that a March 2010 EMG diagnosed left carpal tunnel syndrome and left C8 cervical radiculopathy; however, he did not provide an opinion as to the etiology of such conditions, nor did he attempt to distinguish such symptoms from the symptoms of the service-connected diabetic peripheral neuropathy.  As a result, it is necessary to obtain an addendum opinion that addresses these questions.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

Additionally, a March 2009 report from the Social Security Administration (SSA) indicates that the Veteran filed a claim for disability benefits from that agency, which was denied.  The bases for the denial are unclear; however, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   Therefore, a remand is necessary to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records that were obtained by SSA.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who conducted the Veteran's April 2016 peripheral neuropathy examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the April 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Following a review of the record, the examiner should offer an opinion as to the following inquiries:

(A)  For the Veteran's diagnosed peripheral neuropathy of the bilateral upper extremities, the examiner should specify the nerve(s) (i.e., the median nerve or the lower radicular group) affected by such disorder.

(B)(i)  For the Veteran's diagnosed cervical radiculopathy and carpal tunnel syndrome, the examiner should offer an opinion as to whether such are at least as likely as not (50 percent probability or greater) (a) due to or (b) aggravated by the Veteran's service-connected diabetes mellitus or upper extremity peripheral neuropathy.   For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(ii)  If not, please distinguish the symptomatology that is specifically attributable to diabetic peripheral neuropathy, from the symptomatology attributable to comorbid disease processes such as cervical radiculopathy or carpal tunnel syndrome.  If the symptoms of these diseases cannot be distinguished from the symptoms of diabetic peripheral neuropathy, the examiner must so state.  

(C)  If the Veteran's diagnosed cervical radiculopathy and carpal tunnel syndrome are determined to be related to his service-connected diabetes mellitus or upper extremity peripheral neuropathy, or the manifestations of such cannot be distinguished from the symptoms of diabetic peripheral neuropathy, the examiner is then requested to specify the nerve(s) (i.e., the median nerve or the lower radicular group) affected by all three disorders.

A complete rationale for any opinion expressed must be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


